Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10-17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal et al. (hereinafter Bhogal, US 2008/0250474) in view of Lee et al. (hereinafter Lee, US 2020/0296067) and Chung et al. (hereinafter Chung, US 2012/0124143).
In regards to independent claim 1 and 19, Bhogal teaches a method of creating a manifest record for an outgoing electronic communication on a client computer, the method comprising: 
receiving a message comprising unstructured text to be inserted into the outgoing electronic communication (Bhogal, Fig. 3 message body); and 
generating the manifest record for attachment to the outgoing electronic communication using an application, the manifest record comprising structured data specifying a file and an event associated with the file, wherein generating the manifest record comprises (Bhogal, [0078-0079], attaching revision number to header of email): 
producing structured data describing the file and the selected event associated with the file (Bhogal, [0078-0079], attaching revision number to header of email).
Lee teaches:
receiving a matter number indicating the file from a first input field (Lee, [0024], Subject Line); 
retrieving an official record associated with the matter number, wherein the official record lists one or more events associated with the file, wherein retrieving the official record comprises connecting to a database and scraping the official record from the database (Lee, [0024]): 
displaying, on a user interface, one or more of the events from the official record, such as to allow for selection (Lee, [0024], Fig. 1 Item 110); 
receiving a selection of one of the events associated with the file from a second input field (Lee, [0009]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Bhogal and Lee before him before the effective filing date of the claimed invention, to modify collaborative email header taught by Bhogal to include the matter number filtering of Lee in order to obtain a collaborative email header that integrates with legal document management. One would have been motivated to make such a combination because it enables collaborative documents to be stored together with similar documents related to legal matter numbers.	 
Bhogal fails to explicitly teach: 
Incorporating the produced structured data into the manifest record,
Wherein the manifest record indicates an action to be executed by an automated electronic system upon receipt of the electronic communication.
Chung teaches:
Incorporating the produced structured data into the manifest record (Chung teaches generating attention metadadata to the email record, [0022], [0027-0030], “At 106 in the exemplary embodiment 100, the intention metadata is applied to the attachment, in a way that identifies the sender intention for the attachment to the recipient,” “if the sender attaches the document 350 to the email, the email provider or application may ask the user if they wish to generate intention metadata (e.g., ask if the sender has a specific intention for the attachment with regards to the recipient). As an illustrative example, the email generator may detect a file type for the attachment and ask the sender if they wish to generate intention metadata relevant to the file type”),
Wherein the manifest record indicates an action to be executed by an automated electronic system upon receipt of the electronic communication (Chung, [0034], “In another embodiment, the identified intention metadata can comprise metadata that indicates an action on at least a portion of the attachment that the sender intends to occur. As an example, the metadata for Design1.jpg 210 indicates a "BoxZoom" function for a portion of the attachment indicated by the coordinates. In this example, a BoxZoom action can comprise creating a box around the desired portion of the document and zooming into the detail of the boxed portion. As another example, the metadata may indicate starting a slideshow of images in a particular order, activating a particular embedded application, and/or any one or more functions that can be applied to an attachment”). It would have been obvious to one of ordinary skill in the art, having the teachings of Bhogal and Chung before him before the effective filing date of the claimed invention, to modify collaborative email header taught by Bhogal to include the intention metadata of Chung in order to obtain a collaborative email header that includes intention metadata. One would have been motivated to make such a combination because it ensures that the recipient of the email receives the email for the purpose that is desired by the sender thereby avoiding miscommunication or ignored items.	
In regards to dependent claim 2, Bhogal teaches wherein the selected event associated with the file comprises a deadline, a report, a response, an action item, or a combination thereof (Bhogal, [0078-0079], attaching revision number to header of email).
In regards to dependent claim 3 and 20, Bhogal teaches wherein retrieving the official record comprises retrieving an archived official record from a local source (Bhogal, [0122], updating local copy). 
In regards to dependent claim 4, Bhogal teaches wherein generating the manifest record further comprises receiving a selection of a message type and producing structured data based on the selection (Bhogal, [0058]).
In regards to dependent claim 5, Bhogal teaches attaching the manifest record to the electronic communication (Bhogal, [0078-0079], attaching revision number to header of email).
In regards to dependent claim 6, Bhogal teaches embedding the manifest record in the electronic communication (Bhogal, [0078-0079], attaching revision number to header of email).
In regards to dependent claim 7, Bhogal teaches sending the outgoing electronic communication with the manifest record (Bhogal, [0078-0079], attaching revision number to header of email).
In regards to dependent claim 8, Bhogal teaches wherein the electronic communication comprises the manifest record (Bhogal, [0078-0079], attaching revision number to header of email).
In regards to dependent claim 10, Lee teaches wherein the first and second input fields comprise a fill-in menu, a drop-down menu, a drag and drop field, a pop-up menu, or a combination thereof (Lee, [0009]). It would have been obvious to one of ordinary skill in the art, having the teachings of Bhogal and Lee before him before the effective filing date of the claimed invention, to modify collaborative email header taught by Bhogal to include the matter number filtering of Lee in order to obtain a collaborative email header that integrates with legal document management. One would have been motivated to make such a combination because it enables collaborative documents to be stored together with similar documents related to legal matter numbers.
In regards to dependent claim 11, Bhogal teaches wherein the structured data specifies one or more of the file, the matter number, and the associated event (Bhogal, [0070]). 
In regards to dependent claim 12, Bhogal teaches the structured data specifies a message type (Bhogal, [0070]).
In regards to dependent claim 13, Bhogal teaches identifying at least one document to be sent with the outgoing electronic communication (Bhogal, [0070]).
In regards to dependent claim 14, Bhogal teaches wherein the structured data specifies a document type associated with the at least one document (Bhogal, [0070]).
In regards to dependent claim 15, Bhogal teaches storing the manifest record in a local security environment (Bhogal, [0024]).
In regards to dependent claim 16, Bhogal teaches wherein the generating the manifest record is done using a web browser executing the application (Bhogal, [0024]). 
In regards to dependent claim 17, Bhogal teaches wherein the application is downloaded from a server remote from the client computer (Bhogal, [0121]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal in view of Lee and Bellotti et al. (hereinafter Bellotti, US 2003/0135659)
In regards to dependent claim 18, Bellotti teaches wherein generating the manifest record comprises generating a word processing document, a text file, a comma separated values file, or a rich text file (Bellotti, [0123]). It would have been obvious to one of ordinary skill in the art, having the teachings of Bhogal and Bellotti before him before the effective filing date of the claimed invention, to modify collaborative email header taught by Bhogal to include the csv metadata storage of Bellotti in order to obtain a collaborative email header is stored as a csv. One would have been motivated to make such a combination because it enables the metadata to be read by a larger number of applications by using a standard file protocol.	 

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171